DETAILED ACTION
	Claims 1-16 are pending. Claims 1-5 and 14 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO2015133332) in view of Wang et al. (WO2012068879). U.S. 2017/0066967 is being used as the English translation of ‘332 and translation of ‘879 was previously provided.
Yamamoto et al. teaches a polymerizable composition comprising one or more compounds containing a mesogenic group, and further, if necessary, may include compounds which do not contain a mesogenic group, stabilizers, organic solvents, polymerization inhibitors, antioxidants, photopolymerization initiators, thermal polymerization initiators, surfactants, an alignment control agent, chain transfer agents, infrared ray absorbers, thixotropic agents, antistatic agents, dyes, fillers, and ultraviolet ray absorbers, and the like [0015] (claims 8-10) wherein the compound having a mesogenic group in the art, as long as it is confirmed that the compound exhibits a liquid crystal phase in a case of a composition in which a plurality of compounds are mixed, a compound having one or more polymerizable functional groups in a molecule or a compound having no polymerizable functional group in a molecule may be used without particular limitation [0028] such as the following formula (2-5):

    PNG
    media_image1.png
    111
    672
    media_image1.png
    Greyscale
[0045] wherein m and n are 1 to 18 and Ra is a hydrogen atom [0046] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claim 2, more specifically formula DRMa1 of instant claim 3 when P0 acryl, x and y are 1 to 12, z is 1, and r is 0. Yamamoto et al. also teaches the content of the liquid crystal compound having two or more polymerizable functional groups is particularly preferably 15% to 100% by mass in the polymerizable liquid crystal composition [0037] (claim 6). Yamamoto et al. further teaches the polymerizable liquid crystal composition of the present invention may contain a liquid crystal compound having one polymerizable functional group [0144] such as the following formula (5-5):

    PNG
    media_image2.png
    97
    666
    media_image2.png
    Greyscale
[0154] wherein s and t are 0 to 18, but if oxygen atoms are directly bonded to each other in a case where s or t represents 0, one of the oxygen atoms is removed [0155] which is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM1 of instant claim 5 when P0 is acryl, x is 0 to 12, z is 0 or 1, w is 1, and R0 is alkyl or alkoxy with up to 15 C atoms. Yamamoto et al. also teaches the content of the liquid crystal compound having one polymerizable functional group is particularly preferably 20% to 80% by mass in the polymerizable liquid crystal composition [0156] (claim 7). Yamamoto et al. further teaches the optical anisotropic body produced by using the polymerizable liquid crystal composition of the present invention is obtained by laminating a substrate, if necessary, an alignment film, and a polymer of the polymerizable liquid crystal composition sequentially [0217] in which the polymerization operation of the polymerizable liquid crystal composition of the present invention is generally carried out by irradiation with light such as ultraviolet rays [0224] (claims 10-12). Yamamoto et al. also teaches the polymer obtained by polymerizing the polymerizable liquid crystal composition of the application of the present invention in a state of being in a horizontal alignment, a vertical alignment, a hybrid alignment, or a cholesteric alignment, may be used as an optical compensation film, a retardation film, a film with expanded viewing angle, a film with enhanced luminance, a reflective film, a polarizing film, and an optical information recording material as an optical anisotropic body having alignment properties. Further, the polymer may be used as an adhesive having heat dissipation properties, a sealant, a heat dissipation sheet, and inks for security printing [0231] (claims 13, 15, and 16). Yamamoto et al. does not teach a photopolymerization initiator represented by formula CO-1 of instant claim 1.
	However, Wang et al. teaches the following photoinitiator suitable for photosensitive compositions [abstract]:

    PNG
    media_image3.png
    182
    288
    media_image3.png
    Greyscale
[page 5] which is equivalent to formula CO-1 of instant claims 1 and 14 when A31 is a heteroaryl group, R31 is an alkyl having 2 C atoms, L31 is –(Sp31-A32) where Sp31 is a spacer group and A32 is an alicyclic group, and L32 is an alkyl having 1 C atom. Wang et al. also teaches the gray scale number of the photoinitiator shown in formula (I) disclosed by the invention is higher than that of the commercially available photoinitiator 369 and 0XE-2 photoinitiator, and is higher than that of the carbazole oxime ester photoinitiator disclosed in CN 101508744 A (i.e. Applicant’s formula CO-1 when A31 is an aryl group). In other words, the carbazole oxime ester compound provided by the invention is used as a photoinitiator, and the photosensitive (light curing) performance of the carbazole oxime ester compound is more excellent [page 10]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Wang et al. teaches a photoinitiator capable of achieving excellent photosensitive performance better than some of those recited in [0193] of Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto et al. to include the photoinitiator of Wang et al. through routine experimentation in the art of light curing materials in order to achieve excellent sensitivity. The above is a composition and film thereof, therefore the method of adding the photoinitiator of Wang to the polymerizable LC material of Yamamoto is taught and thus expected to achieve an increase in durability of said film, absent any evidence to the contrary (claim 14).
Claim 12 recites “obtainable from…by a process comprising the steps” which is considered product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the optical anisotropic body of Yamamoto in view of Wang is the same as Applicant’s polymer film.
Claim 13 recites “is uniformly aligned” which refers to the function of the polymerizable LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the optical anisotropic body of Yamamoto in view of Wang is the same as Applicant’s polymer film.
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Yamamoto in view of Wang, one skilled in the art would not be motivated to modify the teachings of Yamamoto to include the photoinitiator of Wang to improve photosensitive performance because there is no evidence what impact this photoinitiator would have on the compositions of Yamamoto. The experiments needed to employ the photoinitiator of Wang would not be routine as it is unknown whether features such as the storage stability and color stability of the Yamamoto formulations are retained. The only feature of the photoinitiators disclosed by Wang is improved production times dues to higher photosensitivity. There is no indication the production methods and films of Yamamoto suffer in any way. The combined teachings provide no hint or suggestion to use the oxime photoinitiator of formula CO-1 in a polymerizable LC material.
The Examiner respectfully disagrees. Wang does not need to teach and/or seek out the same beneficial properties sought by Yamamoto in order for there to be obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Yamamoto teaches a polymerizable composition comprising commercially available photopolymerization initiators [0015] and [0192-0193] in order to achieve the desired effects therein. Wang teaches Applicant’s photoinitiator of formula CO-1 outperforms some of those commercially available initiators [page 10]. Therefore, one of ordinary skill in the art would be motivated to try such high performing initiators with a reasonable expectation of success regarding the benefits disclosed by Wang as well as additional effects.
Applicant separately argues claim 14, the combined teachings of Yamamoto and Wang are further removed from the methods of claim 14 and do not render them obvious. These methods are directed to increasing the durability of a polymer film. Yamamoto provides no hint how to provide a polymerizable composition for more durable polymer film and is totally silent about the utilization and effects of formula CO-1. Wang does not address the issue of durability of polymer films formed. Wangs teachings are limited to improving the production of high-end color filters and OLEDs.
The Examiner would like to note that while claim 14 recites a “method of increasing the durability of a polymer film”, this is simply just a property found of the resultant film. The only step recited in said method is adding the photoinitiator of formula CO-1 to a polymerizable LC material. This step is the basis for any composition of more than one component. Since Yamamoto teaches a composition comprising polymerizable compounds and photopolymerization initiators [0015] and Wang teaches the photoinitiator of formula CO-1 and the motivation to use it, the claimed limitations have been met. Therefore, the optical anisotropic body of Yamamoto in view of Wang is expected to achieve increased durability.
Due to the amendment of instant claims 1-5, the objections have been withdrawn.
Due to the amendment of instant claim 14, the 112(b) rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722